Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16150514.4, filed on 01/08/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 17, 2020, March 6th 2019 and August 23, 2018 were filed before the mailing date of the non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1, 10, and 13 is directed a method and therefore is a process.
Independent Claims
Step 2A Prong One
Claims 1, 10, and 13 recites a series of steps to provide specific information related to a delivery  to different parties based on their role in the delivery process.
The limitation of Claim 1 recites:
A method comprising: - 
providing, to a ... a sender of a shipment, first information that can be caused, by ...the sender, to become associated with the shipment and thus obtainable by a ... an entity that is involved in a process of delivering the shipment according to delivery-related information; 
- providing, (to the entity) second information, wherein the second information is either third information that is a first representation of at least a part of the delivery-related information selected at least based on at least a part of the first information, or is fourth information that is useable for deriving, from at least a part of the first information, a first representation of at least a part of the delivery-related information; wherein the second information is (not) provided ... to the sender.  

The limitations of Claim 10 recites:
A method, comprising: 
- obtaining, ... with an entity that is involved in a process of delivering a shipment according to delivery-related information, first information that is associated with the shipment; and 
- obtaining, (with the entity) second information, wherein the second information is either third information that is a first representation of at least a part of the delivery-related information selected at least based on at least a part of the first information, or is fourth information that is useable for deriving, from at least a part of the first information, a first representation of at least a part of the delivery-related information.  

Claim 13 recites:
A method, comprising: 
- receiving, ... with a sender of a shipment, first information; 
conducting or triggering a process in which the first information is associated with the shipment and thus becomes obtainable by ... an entity that is involved in a process of delivering the shipment according to delivery-related information; 
wherein the first information has one of the following properties: 
- at least a part of the first information can be provided (by the entity) to another ... to allow the other ... to select third information, which is a first representation of at least a part of the delivery-related information and which is to be provided (to the entity) or 
- from at least a part of the first information, a first representation of at least a part of the delivery-related information can be derived (at the entity) using fourth information.  

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as selectively sharing delivery information with a sender/deliverer in order to perform delivery of an item. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
First apparatus (Claims 1 and 13)
Second apparatus (Claims 1 and 10 and 13)
Another/other apparatus (claim 13)

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-9, 10-12, and 14-19 further recite the same abstract ideas recited in Claim 1 and 10 and 13, respectively (claim 20 only recites additional elements). They further limit the series of steps/system to provide specific information related to a delivery to different parties based on their role in the delivery process.

Claim 2: The method according to claim 1, wherein the fourth information has been selected at least based on at least a part of the first information.  
Claim 18: The method according to claim 1, wherein the fourth information is already available at the (entity) when the first information is obtained by the (entity).  
Claim 19: The method according to claim 1, wherein the fourth information is one or more keys useable to decrypt at least a part of encrypted delivery-related information.  
The following limitations discuss the second information:
Claim 3: The method according to claim 1, wherein the second information is provided in response to receipt of at least a part of the first information from the (entity).  
Claim 5: The method according to claim 1, wherein it is a necessary condition for the providing of the second information to the (entity) and/or for a use of the second information by the (entity) that a geographical position of the (entity) is within a pre-defined area associated with the delivery- related information.  
Claim 12: The method according to claim 10, wherein the second information is the fourth information, the method further comprising: 
- obtaining a geographical position of the (entity); 
- checking a condition that the position of the (entity) is within a pre- defined area associated with the delivery-related information, and 
- deriving, from at least a part of the first information, the first representation of at least a part of the delivery-related information using the fourth information, and 
- providing or processing the first representation of at least a part of the delivery- related information;   wherein the condition that the position of the (entity) is within a pre- defined area associated with the delivery-related information is a necessary condition for the deriving of the first representation of at least a part of the delivery-related information and/or for the providing or processing of the first representation of at least a part of the delivery-related information.  
Claim 17: The method according to claim 14, wherein the restricted use of the second information is safeguarded on the (entity) by a tamper-resistant software and/or wherein measures are taken at the (entity) to exclude that the geographical position is manipulated.  
The following limitations discuss the delivery related information:
Claim 4: The method according to claim 1, wherein at least the first representation of at least a part of the delivery-related information enables the (entity) or the entity associated with the (entity) to forward the shipment to a further entity involved in the process of delivering the shipment or to deliver the shipment. 
Claim 8: The method according to claim 1, further comprising: 
- associating the delivery-related information, which has at least partially been provided by a person, with credentials of the person; wherein it is a necessary condition for the providing of the first information to the first ... that information matching the credentials of the person has been provided.
The following limitations discuss sixth information:
Claim 6: The method according to claim 1, further comprising: 
providing, to (another entity), sixth information, wherein the sixth information is either seventh information that is a second representation of at least a part of the delivery-related information selected at least based on at least a part of the first information or of fifth information that has been associated with the shipment by the ... or by the entity, or is eighth information that is useable for deriving, from at least a part of the first information or of the fifth information, a second representation of at least a part of the delivery-related information.  
Claim 7: The method according to claim 6, wherein it is a necessary condition for the providing of the sixth information to (another entity) and/or for a use of the sixth information by (another entity) that a geographical position of the (another entity) is within a pre-defined area associated with the delivery-related information.  
The following limitations discuss the sender:
Claim 9: The method according to claim 8, wherein the sender is a seller of a product that is purchased by the person in an online shop associated with the first ..., wherein the shipment is or is associated with the product, wherein the first 68RBVD 511556 ... directs the person to an (other entity) that obtains information from the person and provides the first information to the first ... if the provided information matches the credentials of the person.  

The following limitations discuss providing information representative of a geographical position:
Claim 11: The method according to claim 10, further comprising: 
- providing information representative of a geographical position of the (entity) to an (other entity) to enable the (other entity) to check a condition that the position of the (entity) is within a pre-defined area associated with the delivery-related information, wherein this condition is a necessary condition for provision of the second information from the (other entity) to the (entity).  
Claim 14: The method according to claim 1, wherein A and/or B holds: 
- A: it is a necessary condition for the providing of the second information to the (entity) that a geographical position of the (entity) is within a pre-defined area associated with the delivery-related information, said condition being checked by an (another entity) that provides the second information to the (entity); 
- B: it is a necessary condition for the use of the second information by the (entity) that a geographical position of the (entity) is  within a pre-defined area associated with the delivery-related information, said condition being checked by the (entity).  
Claim 15: The method according to claim 14, wherein the geographical position of the (entity) is determined by the ... or requested from another entity that offers localization services.  
Claim 16: The method according to claim 14, wherein the pre-defined area corresponds to or is derivable from a representation of at least a part of the delivery-related information that is already known by the (entity) without having to receive the second information, in particular because this representation of at least a part of the delivery-related information is associated with the shipment received by the (entity).  
The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as selectively sharing delivery information with a sender/deliverer in order to perform delivery of an item.
	Additionally, the limitations of claim 19 are under broadest reasonable interpretation mathematical concepts. Keys used to decrypt part of encrypted delivery information are considered mathematical calculations.
 do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims re-recite the following additional elements:
First apparatus (claims 8-9)
Second apparatus (claims 3-6, 10-18, 20)
Third apparatus (claims 6-7)
An/the/another apparatus (claim 9, 11, 13-14)
second apparatus is a handheld computer, or is a handheld electronic device used to scan or otherwise capture information from shipments (claim 20)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 13, and 18-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Stolfo (US 2001/0044785 A1).

Claim 1 recites: A method comprising: - 
providing, to a first apparatus associated with a sender of a shipment, first information that can be caused, by the first apparatus or the sender, to become associated with the shipment and thus obtainable by a second apparatus associated with an entity that is involved in a process of delivering the shipment according to delivery-related information (Stolfo, Par. 0030-0033); 



- providing, to the second apparatus, second information, wherein the second information is either third information that is a first representation of at least a part of the delivery-related information selected at least based on at least a part of the first information, or is fourth information that is useable for deriving, from at least a part of the first information, a first representation of at least a part of the delivery-related information (Stolfo, Par. 0034-0050); 

Stolfo, in Par. 0034, teaches that shipper system (i.e. second apparatus) generates the user’s true address (i.e. second information) based on the received encrypted shipping address (i.e. first information). Stolfo, in par. 0035-0050 shows that the real information of the user (i.e. second information is third information) is a representation of delivery related information based on the proxy information (i.e. first information). Additionally, Stolfo, in par. 0034, teaches that the decryption information (i.e. fourth information) is used to decrypt the proxy address (i.e. first information). The real information of the user and the decryption information (i.e. second information is fourth information) is all considered second information and the entire shipper system is considered as the second apparatus.
Examiner notes that this limitation is recited in the alternative of either third information or fourth information. Stolfo teaches both of the alternatives as explained above.

wherein the second information is neither provided to the first apparatus nor to the sender (Stolfo, Par. 0030: where the true address (i.e. second information) is not provided to the merchant (i.e. sender)).  

Claim 2 recites: The method according to claim 1, wherein the fourth information has been selected at least based on at least a part of the first information.  (Stolfo, Par. 0034)

	Stolfo, in Par. 0034, teaches that decryption information (i.e. fourth information) is used to decrypt the proxy information and encrypted shipping information provided by the user (i.e. fourth information selected based on part of the first information)

Claim 3 recites: The method according to claim 1, wherein the second information is provided in response to receipt of at least a part of the first information from the second apparatus. 

Stolfo, in Par. 0034, teaches that the shipper system (i.e. second apparatus) generates the user’s true address (i.e. provide second information) after receiving and decrypting the encrypted shipping address (i.e. first information)

Claim 8 recites: The method according to claim 1, further comprising: 
- associating the delivery-related information, which has at least partially been provided by a person, with credentials of the person (Stolfo, Par. 0029-0030 and 0034: proxy identity is authenticated to be sure that the identity of the user is valid); 
wherein it is a necessary condition for the providing of the first information to the first apparatus that information matching the credentials of the person has been provided (Stolfo, Par. 0029-0032 and .
  
Claim 9 recites: The method according to claim 8, wherein the sender is a seller of a product that is purchased by the person in an online shop associated with the first apparatus, wherein the shipment is or is associated with the product, wherein the first 68RBVD 511556 apparatus directs the person to an apparatus that obtains information from the person and provides the first information to the first apparatus if the provided information matches the credentials of the person.  (Stolfo, Par. 0028-0032 and 0034)

Stolfo, in par. 0028-0032 and 0034, teaches that a merchant sells an item to a user. User provides his or her information to a server (i.e. apparatus). Server receives and verifies information from the user and if valid sends the encrypted information (i.e. first information) to the merchant website (i.e. first apparatus).

Claim 10 recites: A method, comprising: 
- obtaining, at a second apparatus associated with an entity that is involved in a process of delivering a shipment according to delivery-related information, first information that is associated with the shipment;(Stolfo, Par. 0034) and 

Stolfo, in Par. 0034, teaches that the user’s encrypted shipping address (i.e. first information) is transmitted to the shipper system (i.e. second apparatus).

- obtaining, at the second apparatus, second information, wherein the second information is either third information that is a first representation of at least a part of the delivery-related information selected at least based on at least a part of the first information, or is fourth information that is useable for deriving, from at least a part of the first information, a first representation of at least a part of the delivery-related information. (Stolfo, Par. 0034-0050) 

Stolfo, in Par. 0034, teaches that shipper system (i.e. second apparatus) generates the user’s true address (i.e. second information) based on the received encrypted shipping address (i.e. first information). Stolfo, in par. 0035-0050 shows that the real information of the user (i.e. second information is third information) is a representation of delivery related information based on the proxy information (i.e. first information). Additionally, Stolfo, in par. 0034, teaches that the decryption information (i.e. fourth information) is used to decrypt the proxy address (i.e. first information). The real information of the user and the decryption information (i.e. second information is fourth information) is all considered second information and the entire shipper system is considered as the second apparatus.
Examiner notes that this limitation is recited in the alternative of either third information or fourth information. Stolfo teaches both of the alternatives as explained above.

Claim 13 recites: A method, comprising: 
- receiving, at a first apparatus associated with a sender of a shipment, first information (Stolfo, Par. 0030-0032); 

Stolfo, in Par. 0030-0032, teaches that a merchant (i.e. sender) is receives proxy information of the user (i.e. first information).

conducting or triggering a process in which the first information is associated with the shipment and thus becomes obtainable by a second apparatus associated with an entity that is involved in a process of delivering the shipment according to delivery-related information (Stolfo, Par. 0032-0034);

Stolfo, in Par. 0032, teaches that the label is created with the proxy shipping information (i.e. process in which first information is associated with the shipment). Stolfo, in par. 0034, teaches that the shipping system (i.e. second apparatus) receives the encrypted shipping address (i.e. first information).

 
wherein the first information has one of the following properties: 
- at least a part of the first information can be provided by the second apparatus to another apparatus to allow the other apparatus to select third information, which is a first representation of at least a part of the delivery-related information and which is to be provided to the second apparatus, or 
- from at least a part of the first information, a first representation of at least a part of the delivery-related information can be derived at the second apparatus using fourth information.  (Stolfo, Par. 0034)

Stolfo, in Par. 0034-0050, teaches that the shipper system (i.e. second apparatus) decrypts (i.e. fourth information) the encrypted shipping address (i.e. first information) in order to get the mailing address to provide a label with the user’s address.
Claim 18 recites: The method according to claim 1, wherein the fourth information is already available at the second apparatus when the first information is obtained by the second apparatus.  


Claim 19 recites: The method according to claim 1, wherein the fourth information is one or more keys useable to decrypt at least a part of encrypted delivery-related information.  
	Stolfo, in par. 0034, teaches that the decrypting information (i.e. fourth information) is used to decrypt the encrypted shipping address.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 11-12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stolfo (US 2001/0044785 A1) and in further view of Li (US 2015/0363612 A1).

Claim 5 recites: The method according to claim 1, wherein it is a necessary condition for the providing of the second information to the second apparatus and/or for a use of the second information by the second apparatus that a geographical position of the second apparatus is within a pre-defined area associated with the delivery- related information.  (Li, Par. 0040)
	

	It does not explicitly teach the limitations of a necessary condition of providing second information to the second apparatus when a geographical position of the second apparatus is within a predefined area.
 Li, in par. 0035 and 0040, teaches that the confidential information (i.e. second information) of a user includes their name and that confidential information is only provided to logistics company representatives mobile terminal (i.e. second apparatus) when they are within a threshold proximity. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the providing of the user’s true address to the shipper system of Stolfo to include the condition of providing confidential information of the name when the logistics company representative’s mobile terminal is within a threshold proximity, as taught by Li, in order to protect the privacy of the buyer by only providing it to the deliverer when they are near the delivery location (Li, Par. 0047 and 0063). The shipper’s mobile terminal is considered part of the shipper system (i.e. second apparatus)

Claim 11 recites: The method according to claim 10, further comprising: 
- providing information representative of a geographical position of the second apparatus to an apparatus to enable the apparatus to check a condition that the position of the second apparatus is within a pre-defined area associated with the delivery-related information, wherein this condition is a necessary condition for provision of the second information from the apparatus to the second apparatus.  (Li, Par. 0040)
	

	It does not explicitly teach the limitations of a necessary condition of providing second information to the second apparatus when a geographical position of the second apparatus is within a predefined area and that the geographical position of the second apparatus is provided to another apparatus to check the condition.
 Li, in par. 0035 and 0040, teaches that the confidential information (i.e. second information) of a user includes their name and that confidential information is only provided to logistics company representatives mobile terminal (i.e. second apparatus) when they are within a threshold proximity. It also teaches that the geographical position is checked by the server (i.e. an apparatus)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the providing of the user’s true address to the shipper system of Stolfo to include the condition of providing confidential information of the name when the logistics company representative’s mobile terminal is within a threshold proximity and checked by a server, as taught by Li, in order to protect the privacy of the buyer by only providing it to the deliverer when they are near the delivery location (Li, Par. 0047 and 0063). The shipper’s mobile terminal is considered part of the shipper system (i.e. second apparatus)

With respect to claim 12, Stolfo teaches:	
The method according to claim 10, wherein the second information is the fourth information, the method further comprising: 
- deriving, from at least a part of the first information, the first representation of at least a part of the delivery-related information using the fourth information (Stolfo, Par. 0034-0050), and 
- providing or processing the first representation of at least a part of the delivery- related information;  (Stolfo, Par. 0034-0050)69RBVD 511556

Stolfo, in Par. 0034-0050, teaches that the encrypted shipping address (i.e. first information) is decrypted (i.e. fourth information) and the true number and street address are recovered and printed on the label (i.e. providing representation of the delivery information), but not the customer’s true name or email address (i.e. deriving from the first information a part of the delivery related information using the fourth information)
Examiner notes that claim 10 recites the fourth information as an alternative.

Stolfo does not teach but Li teaches:
- obtaining a geographical position of the second apparatus (Li, Par. 0040); 
- checking a condition that the position of the second apparatus is within a pre- defined area associated with the delivery-related information(Li, Par. 0040), and 
wherein the condition that the position of the second apparatus is within a pre- defined area associated with the delivery-related information is a necessary condition for the deriving of the first representation of at least a part of the delivery-related information and/or for the providing or processing of the first representation of at least a part of the delivery-related information.  (Li, Par. 0040)

While Stolfo, in par. 0034, teaches that the shipper system (i.e. second apparatus) provides the true address (i.e. second information) on the label. It also teaches that the user’s name or email is not printed on the label.
	It does not explicitly teach the limitations of obtaining a geographical position of the second apparatus, checking a condition that the second apparatus is within a predefined area, and of providing 
 Li, in par. 0035 and 0040, teaches that the confidential information (i.e. second information) of a user includes their name and that confidential information is only provided to logistics company representatives mobile terminal (i.e. second apparatus) when they are within a threshold proximity. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the providing of the user’s true address to the shipper system of Stolfo to include the condition of providing confidential information of the name when the logistics company representative’s mobile terminal is within a threshold proximity, as taught by Li, in order to protect the privacy of the buyer by only providing it to the deliverer when they are near the delivery location (Li, Par. 0047 and 0063). The shipper’s mobile terminal is considered part of the shipper system (i.e. second apparatus)

Claim 14 recites: The method according to claim 1, wherein A and/or B holds: 
- A: it is a necessary condition for the providing of the second information to the second apparatus that a geographical position of the second apparatus is within a pre-defined area associated with the delivery-related information, said condition being checked by an apparatus that provides the second information to the second apparatus; (Li, Par. 0040)
Stolfo, in par. 0034, teaches that the shipper system (i.e. second apparatus) provides the true address (i.e. second information) on the label. It also teaches that the user’s name or email is not printed on the label.
	It does not explicitly teach the limitations of a necessary condition of providing second information to the second apparatus when a geographical position of the second apparatus is within a 
 Li, in par. 0035 and 0040, teaches that the confidential information (i.e. second information) of a user includes their name and that confidential information is only provided to logistics company representatives mobile terminal (i.e. second apparatus) when they are within a threshold proximity. It also teaches that the geographical position is checked by the server (i.e. an apparatus)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the providing of the user’s true address to the shipper system of Stolfo to include the condition of providing confidential information of the name when the logistics company representative’s mobile terminal is within a threshold proximity and checked by a server, as taught by Li, in order to protect the privacy of the buyer by only providing it to the deliverer when they are near the delivery location (Li, Par. 0047 and 0063). The shipper’s mobile terminal is considered part of the shipper system (i.e. second apparatus)

- B: it is a necessary condition for the use of the second information by the second apparatus that a geographical position of the second apparatus is 70RBVD 511556 within a pre-defined area associated with the delivery-related information, said condition being checked by the second apparatus.  

Claim 15 recites: The method according to claim 14, wherein the geographical position of the second apparatus is determined by the second apparatus or requested from another entity that offers localization services.  (Li, Par. 0040 and 0085)
	
	While Stolfo teaches the providing of the address to the shipper, it does not teach however Li, in par. 0040 and 0085, further teaches that the confidential information associated with the delivery is not 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the providing of second information of Stolfo to include the condition of providing confidential address information when the logistics company representative’s mobile terminal is within a threshold proximity, as taught by Li, in order to protect the privacy of the buyer by only providing it to the deliverer when they are near the delivery location (Li, Par. 0047 and 0063)

Claim 16 recites: The method according to claim 14, wherein the pre-defined area corresponds to or is derivable from a representation of at least a part of the delivery-related information that is already known by the second apparatus without having to receive the second information, in particular because this representation of at least a part of the delivery-related information is associated with the shipment received by the second apparatus. 
	
	As mentioned above in the claim 14 rejection, Stolfo, in par. 0034, teaches that the true address of the user is known by the second apparatus but a name is not printed. (i.e. delivery related information that is already known by the second apparatus without having to receive the second information and associated with the shipment).
	Li, in par. 0040, teaches that that the user has some public information to get to the delivery location and then receives confidential information such as the name later.
	See above rationale to combine.
	

Claim 17 recites: The method according to claim 14, wherein the restricted use of the second information is safeguarded on the second apparatus by a tamper-resistant software (Stolfo, Par. 0034) and/or 
wherein measures are taken at the second apparatus to exclude that the geographical position is manipulated. 

	Stolfo, in Par. 0034, teaches that the second information is kept safeguarded via private key encryption (i.e. safeguarded on the second apparatus by a tamper-resistant software). 

Claim 20 recites: The method according to claim 1, wherein the second apparatus is a handheld computer, or is a handheld electronic device used to scan or otherwise capture information from shipments.
	 
Stolfo does not teach, but Li, in Par. 0066, teaches that a mobile terminal of the logistics company representative can scan a QR code to capture information from shipments.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include that the logistic company representative mobile terminal can scan  as taught by Li in the system of Stolfo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The shipper’s mobile terminal is considered part of the shipper system (i.e. second apparatus)


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stolfo (US 2001/0044785 A1) and in further view of Kohli (US 10181111)

Claim 4 recites: The method according to claim 1, wherein at least the first representation of at least a part of the delivery-related information enables the second apparatus or the entity associated with the second apparatus to forward the shipment to a further entity involved in the process of delivering the shipment or to deliver the shipment.  
	
	 Stolfo, in Par. 0034, teaches the shipper system (i.e. second apparatus). 
It does not teach however Kohli, in Col. 22 Lines 47-67, teaches a system of multiple couriers where a handoff is made based on courier locations and predicted courier travel times (i.e. forwarding the shipment to a further entity involved in the process of delivering a shipment based on delivery related information)
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include a plurality of couriers and forwarding the shipment based on delivery information as taught by Kohli in the system of Stolfo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 recites: The method according to claim 1, further comprising: 
providing, to a third apparatus, sixth information, wherein the sixth information is either seventh information that is a second representation of at least a part of the delivery-related information selected at least based on at least a part of the first information or of fifth information that has been associated with the shipment by the second apparatus or by the entity, or is eighth information that is useable for deriving, from at least a part of the first information or of the fifth information, a second representation of at least a part of the delivery-related information.  

Stolfo, in Par.0034, teaches a shipper system (i.e. second apparatus) and as explained in claim 1 teaches the first/second/third/fourth information. 
However, it does not explicitly teach the fifth/sixth/seventh/eighth information as recited above. 
Kohli, in Col. 22 Lines 47-67 teaches a plurality of couriers/apparatus to make delivery of an item.
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include a plurality of couriers and apparatuses as taught by Kohli in the system of Stolfo (e.g. multiple iterations of the same process described in claim 1), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stolfo (US 2001/0044785 A1) and in further view of Kohli (US 10,181,111) and in further view of Li (US 2015/0363612 A1) 

Claim 7 recites: The method according to claim 6, wherein it is a necessary condition for the providing of the sixth information to the third apparatus and/or for a use of the sixth information by the third apparatus that a geographical position of the third apparatus is within a pre-defined area associated with the delivery-related information.  

	While Stolfo and Kohli teach the limitations of claim 6, they do not teach the limitations of a necessary condition of providing the sixth information to the third apparatus when it is within a predefined area associated with delivery. As mentioned above and explained in the claim 6 rejection, the sixth information and third apparatus is simply an iteration of the second information being provided to the second apparatus as described in the claim 5 rejection above.
Li, in par. 0035 and 0040, teaches that the confidential information (i.e. sixth information) of a user includes their name and that confidential information is only provided to logistics company representatives mobile terminal (i.e. third apparatus) when they are within a threshold proximity. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the providing of the user’s true address to the shipper system of Stolfo to include the condition of providing confidential information of the name when the logistics company representative’s mobile terminal is within a threshold proximity, as taught by Li, in order to protect the privacy of the buyer by only providing it to the deliverer when they are near the delivery location (Li, Par. 0047 and 0063). The shipper’s mobile terminal is considered part of the shipper system (i.e. third apparatus)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628